On the Merits.
S. Blum & Co., Winfree, liquidator, and several other persons and firms sued the defendants, first, to obtain judgment against A. J. Wyly personally, and, secondly, to annul as fraudulent simulations a sale of land from Wyly to' W. E. Harreld, a judicial sale of the same land to Joseph B. West, and a sale from West to Mrs. Wyly.
Defendants filed exceptions of no cause of action, misjoinder, nonjoinder, and a plea of estoppel as against S. Blum & Co.
The district judge sustained the exceptions and the plea of estoppel.
It needs no citation of authorities to sustain the proposition that West and Harreld were necessary parties to the suit to annul said sales. The contention of counsel that the object of this suit is not to annul said sale, but to have it decreed that Wyly was the purchaser,'and not Mrs. Wyly, runs counter to the allegations and prayer of plaintiff’s petition.
The exception of misjoinder was also properly sustained, and the plea of estoppel does not concern the appellant Winfree. The exception of no cause of action should have been overruled, it being apparent that the petition charges that all the sales were fraudulent simulations, which did not divest the title of A. J. Wyly.
It is therefore ordered, adjudged, and decreed that the judgment appealed from, as far as it concerns O. V. Winfree, surviving partner and liquidator of the commercial firm of Winfree, Adams & Lloyd, be reversed in so far as it sustains the exception of no cause of action, and as thus amended said judgment be affirmed, defendants and appellees to pay costs of appeal.